DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”) in view of Min et al. (US 2005/0280088) (“Min”). 
With regard to claim 1, figure 4B of Daubenspeck discloses a semiconductor die 100 comprising a transistor 104 having a gate (gate of 104) over a semiconductor layer 100 at a front-side (top of substrate 100) of the semiconductor die 100, a first deep trench isolation region 114 extending from the frontside (top of 100) to a backside (bottom of 100) opposite the front-side (top of 100) of the semiconductor die 100; a conductive body contact layer 404 on the backside (bottom of 100) of the semiconductor die 100 and coupled to a backside (bottom of 100) of a body (body of 104) of the transistor 104, in which the conductive body contact layer 404 is thinner than the semiconductor layer 100; and a backside dielectric layer 120 directly on a surface of the conductive body contact layer 404, opposite the body of the transistor 104, in which the first deep trench isolation region 114 extends through the conductive body contact layer 404 and into the backside dielectric layer 120.
The preamble statement reciting purpose or intended use of a radio frequency integrated circuit switch is not a claim limitation and therefore claim 1 does not distinguish over the Daubenspeck reference.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  See MPEP § 2111.02. 
Daubenspeck does not disclose that the first deep trench isolation region is in contact with the conductive body contact layer.
However, figure 8 of Min discloses that the first deep trench isolation region 603 is in contact with the conductive body contact layer 803.
Therefore, it would have been obvious to one of ordinary skill in the art to form the TSVs of Daubenspeck connected with the metal interconnect as taught in Min in order to provide a backside body contact.  See par [0041] of Min.
With regard to claim 6, figure 4B of Daubenspeck discloses that the semiconductor die 100 comprises a bulk semiconductor substrate 100.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), and Chapman et al. (US 9,397,010) (“Chapman”). 
With regard to claim 3, Daubenspeck and Min do not disclose that the body of the transistor comprises an N-type region between a first P-type region and the conductive body contact layer to form an embedded diode.

Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the P-well and Deep N-Well as taught in Chapman in order to provide a low resistance shunt to minimize CMOS latchup by lowering the N-well shunt resistance.  See col. 7 ll. 62-64 of Chapman.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), and Stuber et al. (US 2017/0229536) (“Stuber”). 
With regard to claim 4, Daubenspeck and Min do not disclose that the body of the transistor comprises a second P-type region between the gate of the transistor and the first P-type region to form an internal body resistor, in which a second P-type region is less doped than the first P-type region.
	However, figure 11 of Stuber discloses that the body (P BODY, DEEP P+) of the transistor comprises a second P-type region P BODY between the gate GATE of the transistor and the first P-type region DEEP P+ to form an internal body resistor, in which a second P-type region P BODY is less doped than the first P-type region DEEP P+.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the MOSFETs as taught in Stuber in order to provide MOSFETs that are optimized for application as power switches with minimized . 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), and Yang et al. (US 9,236,483) (“Yang”). 
With regard to claim 5, Daubenspeck and Min do not disclose that the transistor comprises a Fin field effect transistor (FinFET) or a tri-gate structure.
However, figure 10 of Toh disclose that the transistor 10 comprises a Fin field effect transistor (FinFET) (“FinFETs”, par [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck as a FinFET as taught in Yang in order to provide low leakage current, and can better performance at the same power budget, or equivalent performance but at a lower power budget.  See col. 1 ll. 16-19 of Yang. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), and Hilsenbeck (US 2018/0301338). 
With regard to claim 7, Daubenspeck and Min do not disclose that the conductive body contact layer comprises a silicide layer on an entire length of the backside of the bulk semiconductor substrate.
However, figure 3B of Hilsenbeck discloses that the conductive body contact layer 230 comprises a silicide layer 232 on an entire length of the backside (“second 
Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the silicide as taught in Hilsenbeck in order to a low ohmic contact resistance to the semiconductor substrate and a mechanical connection between the semiconductor substrate and a housing or carrier substrate.  See par [0003] of Hilsenbeck. 

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), and Kim et al. (US 2017/0117358) (“Kim”). 
With regard to claims 8 and 20, Daubenspeck and Min do not disclose the switch integrated into a radio frequency front end module, the radio frequency front end module incorporated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer.
However, figures 1-2 and 6C of Kim discloses integrated into a radio frequency front end module (“RF circuits”, par [0026]), the radio frequency front end module (“RF circuits”, par [0026]) incorporated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (“laptop computer”, par [0029]).

With regard to claim 15, figure 4B of Daubenspeck discloses comprising a semiconductor die 100 comprising a transistor 104 having a gate (gate of 104) over a semiconductor layer 100 at a front-side of the semiconductor die 100, a first deep trench isolation region 114 extending from the front-side (top of 100) to a backside (bottom of 100) opposite the front-side (top of 100) of the semiconductor die 100, a conductive body contact layer 404 on the backside (bottom of 100) of the semiconductor die 100 and coupled to a backside (bottom of 100) of a body of the transistor 104, in which the conductive body contact layer 404 is thinner than the semiconductor layer 100, and a backside dielectric layer 120 directly on a surface of the conductive body contact layer 404, opposite the body (body of 104) of the transistor 104, in which the first deep trench isolation region 114 extends through the conductive body contact layer 404 and into the backside dielectric layer 120.
Daubenspeck does not discloses a radio frequency front end module, comprising: a wireless transceiver, an antenna coupled to an output of the wireless transceiver, the first deep trench isolation region is in contact with the conductive body contact layer.
However, figure 8 of Min discloses that the first deep trench isolation region 603 is in contact with the conductive body contact layer 803.

Therefore, it would have been obvious to one of ordinary skill in the art to form the TSVs of Daubenspeck connected with the metal interconnect as taught in Min in order to provide a backside body contact.  See par [0041] of Min.
It would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the RF circuits of Kim in order to implement CMOS devices for radio-frequency (RF) applications and circuits. See par [0002] of Kim. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), Kim et al. (US 2017/0117358) (“Kim”), and Chapman et al. (US 9,397,010) (“Chapman”). 
With regard to claim 17, Daubenspeck, Min, and Kim do not disclose that the body of the transistor comprises an N-type region between a first P-type region and the conductive body contact layer to form an embedded diode.
However, figure 46 of Chapman discloses that the body (220, 110) of the transistor comprises an N-type region 220 between a first P-type region 110 and the conductive body contact layer 240 to form an embedded diode.
Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the P-well and Deep N-Well as taught in Chapman in .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), Kim et al. (US 2017/0117358) (“Kim”), and Stuber et al. (US 2017/0229536) (“Stuber”). 
With regard to claim 18, Daubenspeck, Min, and Kim do not disclose that the body of the transistor comprises a second P-type region between the gate of the transistor and the first P-type region to form an internal body resistor, in which a second P-type region is less doped than the first P-type region.
	However, figure 11 of Stuber discloses that the body (P BODY, DEEP P+) of the transistor comprises a second P-type region P BODY between the gate GATE of the transistor and the first P-type region DEEP P+ to form an internal body resistor, in which a second P-type region P BODY is less doped than the first P-type region DEEP P+.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck with the MOSFETs as taught in Stuber in order to provide MOSFETs that are optimized for application as power switches with minimized conduction and switching power losses in low voltage power management systems.  See par [0075] of Stuber. 
	
19 is rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2014/0239457) (“Daubenspeck”), Min et al. (US 2005/0280088) (“Min”), Kim et al. (US 2017/0117358) (“Kim”), and Yang et al. (US 9,236,483) (“Yang”). 
With regard to claim 19, Daubenspeck, Min, and Kim do not disclose that the transistor comprises a Fin field effect transistor (FinFET) or a tri-gate structure.
However, figure 10 of Toh disclose that the transistor 10 comprises a Fin field effect transistor (FinFET) (“FinFETs”, par [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the device of Daubenspeck as a FinFET as taught in Yang in order to provide low leakage current, and can better performance at the same power budget, or equivalent performance but at a lower power budget.  See col. 1 ll. 16-19 of Yang. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 15   have been considered and are addressed in the new rejection stated above.  Claims 3-8 and 17-20 depend on claims 1 and 15 and are rejected for same reasons as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        5/22/2021